     Case 1:20-cv-01288-AWI-SKO Document 25 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DIONTAE JOHAN DUNCAN,                           Case No. 1:20-cv-01288-AWI-SKO (PC)

12                       Plaintiff,
                                                      ORDER DENYING PLAINTIFF’S
13           v.                                       MOTIONS FOR MISCELLANEOUS
                                                      RELIEF
14    CALIFORNIA HEALTHCARE
      RECEIVERSHIP CORP., et al.,                     (Docs. 10, 16)
15
                         Defendants.
16

17          Plaintiff is a state prisoner appearing pro se and in forma pauperis, and his complaint is

18   subject to screening pursuant to 28 U.S.C. § 1915A. The Court has not yet screened the

19   complaint, and no defendants have been served with process or appeared in this action.

20          On October 5, 2020, Plaintiff filed a motion for default judgment. (Doc. 11.) The

21   undersigned issued findings and recommendations to deny the motion as premature. (Doc. 18.)

22   District Judge Ishii adopted the findings and recommendations on December 3, 2020. (Doc. 23.)

23          On October 19, 2020, Plaintiff filed a motion requesting that the Court and opposing

24   parties respond to his motion for default judgment. (Doc. 16.) Because the motion for default

25   judgment has already been denied, the Court DENIES as MOOT Plaintiff’s motion for a response

26   from the Court and opposing parties.

27          Plaintiff has also filed a document titled, “Motion for Stipulation Requesting Shorting

28   [sic] of Time.” (Doc. 10.) It is unclear for what Plaintiff seeks the shortening of time, or on what
     Case 1:20-cv-01288-AWI-SKO Document 25 Filed 12/07/20 Page 2 of 2


 1   grounds. In any event, there are no pending motions that require a response from the non-moving

 2   parties. As explained in the Court’s findings and recommendations to deny Plaintiff’s motion for

 3   default judgment (Doc. 18), no defendants have been served with a summons or the complaint in

 4   this action, and Plaintiff may not proceed with this case until the Court has screened his

 5   complaint. Accordingly, the Court DENIES Plaintiff’s motion for the shortening of time.

 6
     IT IS SO ORDERED.
 7

 8   Dated:    December 4, 2020                                   /s/   Sheila K. Oberto          .
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
